EXHIBIT 10.3

 

Letter Agreement

 

September 29, 2010

 

Brittany B. McKinney
17050 229th Avenue
Big Lake, Minnesota 55309

 

Dear Brittany,

 

We are pleased to offer you the position of Interim President and CEO, to be
effective upon date of final signature to this letter.  Please read this letter
carefully as it sets forth the terms and conditions of this promotion.

 

This Letter Agreement supersedes any previous agreements and understandings
regarding the terms and conditions of your employment, including those set forth
in your Employee Agreement dated February 2, 2009, which are hereby revoked and
no longer valid, except that Exhibit B, the “Change of Control Agreement.” to
the February 2, 2009 Employee Agreement (the “CoC Agreement”) remains in effect
as explained more fully below.

 

The core responsibilities and scope of your new position are:

 

·                                          Act as Interim President and CEO to
provide executive leadership to other Company executives, managers and
personnel.

 

·                                          Leading by example — setting and
maintaining a proper “tone at the top”, including absolute compliance with AIC’s
Code of Business Conduct, both in fact and appearance

 

·                                          Protecting and improving AIC’s brand
and image within the company and in the marketplace

 

·                                          Have day-to-day authority to manage
Company operations and performance, taking ultimate responsibility for the
Company’s financial and operational performance, including revenues and revenue
growth, profitability and cash flows

 

·                                          Managing business risks to an
acceptable level

 

·                                          Personally engaging in prospective
and existing client relationships to expand the business and ensure resolution
of issues that may arise

 

·                                          Leading the ongoing execution of our
strategic and operational initiatives and challenging the organization in the
development of new ones

 

·                                          Working closely with the Chair and
the CFO, interact with and support the Company’s relationships with its
stakeholder communities including shareholders, major investors, lenders,
alliance partners and the like.

 

·                                          Effectively interacting with the
Board of Directors, specifically ensuring that key decisions, initiatives and
changes in strategy are vetted with the Chair.

 

In your new position you will report directly to the Board of Directors, which
will work with you collaboratively to establish initial performance goals.

 

As an officer of the Analysts International, you must uphold and abide by the
standards of conduct set forth in the Employee Handbook and the Company’s Code
of Ethical Business Conduct, which can be accessed through the Analysts
International intranet site (http://community.analvsts.com).  Please review
these important policies.

 

As you are aware, you are responsible to develop and safeguard Analysts
International’s confidential business information.  As a condition of your
employment, you confirm your obligation not to compete unfairly with Analysts
International.  Your specific obligations regarding confidential information and
unfair competition have previously been supplied to you and by executing this
Letter Agreement you expressly reaffirm all of those obligations.

 

--------------------------------------------------------------------------------


 

This is a full-time exempt position.  Your annualized compensation will be
$295,000, earned and paid biweekly effective October 1, 2010, and subject to all
applicable withholdings and deductions.

 

You remain eligible to participate in all regular employee benefits as set forth
in the Employee Handbook, except the Paid Time Off policies.  As an officer you
are allowed discretionary time- off that is consistent with your
responsibilities to the Company.

 

Any incentive compensation and additional stock options will be in the sole
discretion of the Board of Directors.

 

The employment relationship between Analysts International and you is “at will”
which means that your employment may be terminated by you or the Company at any
time with or without “Cause,” as defined below.  Unless extended by mutual
agreement of the parties or terminated, this Agreement will take effect upon
date of final signature to this letter and will continue in effect until the
earlier of March 31, 2011 or when the Company appoints a full-time CEO.  If the
Company terminates your employment without Cause, however, you are eligible to
receive severance pay equal to your base compensation at the time of termination
for a period of six (6) months, with one (1) additional month for each completed
year of service, to a maximum of twelve (12) months, on the condition that you
sign all appropriate paperwork, including a full release of all claims in a form
acceptable to the Company.

 

For purposes of these severance benefits, “Cause” means:

 

(1)                                   Unacceptable performance to standard or
goals, as determined by the Board of Directors, following written notice to
improve your performance,

 

(2)                                   Any illegal conduct involving dishonesty
or fraud or any other conduct unsuitable for a Company executive, as determined
by the Board of Directors,

 

(3)                                   Conduct that violates the Company’s Code
of Ethics or other policies and procedures.

 

The CoC Agreement, which was appended to your previous Employee Agreement of
February 2, 2009, remains in effect with the following modifications and
clarifications.  As explained above, your previous Employee Agreement is revoked
and no longer in effect, therefore all references or integration of that
Employee Agreement in the CoC Agreement are hereby deleted.  This means that the
COC Agreement is a stand-alone agreement, which expires as set forth in the CoC
Agreement.  The CoC severance benefit, if conferred to you, is in lieu of, and
not in addition to, any severance benefit that you may be eligible for as set
forth in this Letter Agreement.

 

Brittany, we recognize the success and contributions you have already made to
Analysts International.  We look forward to your continued contribution.  We
have a bright future ahead with your leadership.

 

 

Sincerely,

 

 

 

 

 

/s/ Douglas C. Neve

 

Douglas C. Neve

 

Chairman of the Board of Directors

 

I accept the terms of this Letter Agreement and expressly reaffirm all previous
obligations regarding confidential information, unfair competition and the
Company’s Code of Ethical Conduct as the same have previously been supplied to
me.  I understand that this Letter Agreement supersedes all previous offer
letters and/or employment contracts with AIC, except as specifically provided
herein with regard to the CoC Agreement.

 

The foregoing is agreed to and accepted.

 

 

 

/s/ Brittany B. McKinney

 

Brittany B. McKinney

 

 

 

 

Date signed:

9/29/10

 

 

2

--------------------------------------------------------------------------------